DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot in view of the new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US Pub 2019/0043492) in view of Chandel et al. (US Patent 9,100,694).
Regarding claim 1, Lang discloses a method, by one or more processors, for managing voice commands comprising: detecting the receiving of a voice command from an individual; and causing an action associated with the voice command to be at 
Lang does not disclose wherein the at least one data source associated with the individual includes geo-spatial and contextual information of a detected situational condition occurring within an environment surrounding the individual as identified by at least one sensory device.
Chandel discloses wherein the at least one data source associated with the individual includes geo-spatial and contextual information of a detected situational condition occurring within an environment surrounding the individual as identified by at least one sensory device (col. 20, line 37- col. 21, line 39).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Lang with the teachings of Chandel in order to restricts control to the connected TV to a relatively small number of viewers, thereby minimizing the occurrences of conflicting commands and confusion resulting there from (Chandel, col. 20, line 37- col. 21, line 39).
	Regarding claim 2, Lang discloses wherein the action associated with the voice command is performable by a computing device (para 0019 - NMDs).
	Regarding claim 3, Lang discloses wherein the causing of the action associated with the voice command to be at least temporarily prevented from being executed is performed utilizing a cognitive analysis of the at least one data source (para 0023; 0029; 0030).
	Regarding claim 4, Lang discloses further comprising generating a notification of a reason for said at least temporary prevention of the execution of the action (para 0086-0089).
	Regarding claim 5, Lang discloses wherein the at least one data source includes at least one of previous voice commands received from the individual and previous actions performed in response to receiving previous voice commands received from the individual (para 0202 – NMDs can listen to command from user if not disabled).

	Regarding claim 7, Lang discloses determining a modified action based on the received voice command and the at least one data source associated with the individual; and causing the modified action to be executed (para 0151).
Regarding claims 8 and 15, see rejection of claim 1.
Regarding claims 9 and 16, see rejection of claim 2.
Regarding claims 10 and 17, see rejection of claim 3.
Regarding claims 11 and 18, see rejection of claim 4.
Regarding claims 12 and 19, see rejection of claim 5.
Regarding claims 13 and 20, see rejection of claim 6.
Regarding claims 14 and 21, see rejection of claim 7.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652